Citation Nr: 1720623	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-50 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for left ankle ankylosis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1954.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO), which continued the 30 percent rating for the Veterans left ankle ankylosis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period under review, the Veteran's left ankle is shown to be ankylosed in good weight bearing position.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for ankylosis, left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1,4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5270 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103 (a)(West 2014); 38 C.F.R. § 3.159 (b) (2016).

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran has been awarded a 30 percent disability rating from February 12, 1954, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270, for ankylosis of the ankle.  He filed most recently for an increased rating in October 2015.  

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

The Veteran attended a VA examination to assess the severity of his ankle disability in March 2016.  Range of motion testing demonstrated that the Veteran had dorsiflexion of 0 degrees and plantar flexion of 0 degrees, with the presence of ankle pain.   The left ankle was found to be ankylosed in good weight bearing position with no evidence of abduction, adduction, inversion, or eversion deformity.  Pertinently, the Veteran's ankle was not found to be ankylosed at any degree of dorsiflexion or plantar flexion.  VA treatment records dated during the appeal period similarly do not show the presence of ankylosis at any degree of dorsiflexion or plantar flexion, or the presence of a left ankle abduction, adduction, inversion, or eversion deformity.

As noted above, for a 40 percent rating under Diagnostic Code 5270, the ankle must be ankylosed in plantar flexion at more than 40 degrees; in dorsiflexion at more than10 degrees; or with abduction, adduction, inversion or eversion deformity.  The objective evidence of record simply does not show that the Veteran's ankle is ankylosed any worse than in normal weight bearing position at any time during the period under review.  As such, a rating higher than 30 percent under Diagnostic Code 5270 is not warranted.

The Board has considered rating the Veteran's ankle disability under the Diagnostic Codes for limitation of motion of the ankle (Diagnostic Code 5271), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or for astragalectomy (Diagnostic Code 5274), but such would not avail the Veteran as the maximum rating under each of these codes is only 20 percent.

Although VA is required to apply 38 C.F.R. §§ 4.40  and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion [in this case 20 percent] and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).   In this case, as noted above, the Veteran's ankle is already ankylosed and rated higher than the schedular maximum for ankle limitation of motion.  

The Board also recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court)  held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, because left ankle ankylosis is present, any additional range of motion testing would not avail the Veteran.  Thus, a remand in order to obtain additional range of motion findings is not warranted.

The Veteran does have a left ankle surgical scar, but a separate compensable rating for such is not warranted, as the scar is not shown to be painful, unstable, equal to or greater than 39 square centimeters, or located on the head face or neck.  See the March 2016 VA examiner's report, at 7-8.  Ankle instability or dislocation was also not suspected upon VA examination in March 2016.  

The Board recognizes the Veteran's assertions that he should be awarded a higher rating for his ankle.  The above determination is based on consideration of applicable provisions of VA's rating schedule, which provide for a maximum 40 percent rating if there is objective evidence of ankylosis at specifically identified angles of plantar flexion and dorsiflexion, or upon a finding of certain ankle deformities.  During the period under review, the Veteran's left ankle ankylosis has not been shown to be so severe as to be fixed in these identified angles, nor have any ankle deformities been identified.  Thus the Board finds that the assignment of a disability rating greater than 30 percent for left ankle ankylosis is not warranted.   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A rating in excess of 30 percent for left ankle ankylosis is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


